DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 6, 7, and 19 were amended and claims 5 and 18 were canceled in the most recent claim set filed on 12/16/2020.  Claims 1, 2, 4, 6-10, 12-17, and 19 are currently pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Withdrawn Claim Rejections
The Applicant's amendments, dated 12/16/2020, are sufficient to overcome the 35 USC 112d rejection of claim 18 (see p. 3 of the OA dated 9/16/2020).  Claim 18 was canceled and claim 19 was amended to depend from claim 1.  Therefore the rejection is withdrawn.
New Claim Rejections - 35 USC § 112b-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6-10 and 12-17 depend from (or depend from a claim that depends from) newly canceled claim 5.  Therefore the claims are indefinite because they depend from a canceled claim (also see the advisory action dated 1/1/2021, particularly NOTE in section 3).  In the interests of compact prosecution, as the limitations of newly canceled claim 5 were incorporated into independent claim 1, any claim that presently depends from claim 5 will be interpreted to depend from claim 1 for the purposes of applying prior art.
Modified Claim Rejections - 35 USC § 103-Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the claim set filed on 12/16/2020, the Applicant canceled claim 5 and incorporated its limitations into independent claim 1.  The Applicant further included: i) the temperature range from claim 6 (while limiting the range of claim 6 to a single temperature) and ii) a newly narrowed pressure range from claim 7 (2.0 x 10-5 to 2.0 x 10-1 in claim 7 filed on 7/27/2020 to the new range of 2.0 x 10-4 to 2.0 x 10-1 in newly amended claim 1, while limiting the pressure range set forth in claim 7 to a single value) into independent claim 1.  Therefore the claim rejections of record (see p. 4-16 of the OA dated 9/16/2020) were modified accordingly.  Also see the advisory action dated 1/1/2021 where the new limitations were first addressed (see continuation sheet with respect to section 12).  The Examiner further notes that “the reaction conditions” set forth in the final two lines of claim 1 (and also those of claims 6-8) are interpreted to refer to the reaction conditions for steps (2) and (3).

Claims 1, 2, 4, 6-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 20150131657, published on 11/25/2015, of record in the IDS filed on 10/24/2019) further in view of US 5003084 (published on 3/26/1991, hereafter referred to as ‘084, of record).  Moon is not in English and there is no English language equivalent thereof available, therefore the machine generated translation provided by the Applicant in the IDS filed on 10/24/2019 will also be referred to in the following rejection.  Any page numbers referenced below refer to the page number of the Moon reference submitted with the IDS filed 10/24/2019 (19 pages total), containing both the original patent and the machine generated translations thereof.   
Applicant Claims

    PNG
    media_image1.png
    290
    1015
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    208
    1022
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    178
    1007
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    268
    1038
    media_image4.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Moon teaches a process for manufacturing high purity glycerol carbonate (specifically defined as 4-hydroxymethyl-2-oxo-1,3-dioxolane in [0004] of the specification as filed) from the reaction between glycerol and urea (see whole document).  With particular regard to claim 1, Moon teaches that the process comprises (see description of fig. 1 at the end of p. 3 and p. 5-6, which includes an overview of the process and examples):
	-reacting carbon dioxide (line 15 in fig 1) and ammonia (line 14 in fig 1) to form urea (line 16 of fig. 1);
	-reacting at least some of the urea (line 16 in fig. 1) with glycerol (line 11 in fig. 1, which also comprises fresh urea) to form glycerol carbonate (21 in fig. 1) and ammonia (14 in fig. 1) in the presence of a Zn-Al-OH catalyst at 140C (which falls within the instantly claimed range, see MPEP 2144.05) for 5 hours under vacuum (0.001 atm or less, corresponding to a pressure of 1 x 10-4 or less MPa) to produce glycerol carbonate and ammonia (see example 1 on p. 5);
	-feeding at least some of the ammonia from the glycerol carbonate production step (see line 14 in fig. 1) to the urea formation step (13 in fig. 1); and
	-flowing the glycerol carbonate in a product stream (21 in fig. 1).
	With respect to instant steps 2-3, Moon does not explicitly teach that the reaction between the glycerol and urea forms glycerol carbamate as an intermediate before it is further decomposed to produce the glycerol carbonate and nor does Moon specify that any impurities and/or by-products are produced from the reaction other than ammonia (which is removed from the top of the glycerol carbonate reactor 10 in fig. 1 via line 14 US 8921261 (published on 12/30/2014, of record, see whole document, in particular col. 5, line 48-col. 6, line 45); ii) US 2011/0245513 (published on 10/6/2011, of record, see whole document, in particular [0004-0006]); iii) US 5561094 (published on 10/1/1996, of record, see whole document, in particular col. 3, lines 20-67 ) and US 5980445 (published on 11/9/1999, of record, see whole document, in particular, col. 3, line 49-col. 4, line 67).  References i-iv teach that no matter the catalyst or conditions of the reaction, all reactions proceed through a glycerol carbamate intermediate to reach the final glycerol carbonate product.  Further, see example 1 of Moon which teaches that glycerol and urea are reacted in a 1:1 molar ratio (see calculation in discussion of claim 4 below) in the presence of a Zn-Al-OH catalyst at 140C for 5 hours under vacuum to produce glycerol carbonate and ammonia (see example 1 on p. 5) as compared to examples 18-34 in col. 9-10 and fig. 8 and 9 of reference i), wherein glycerol is reacted with urea in a 1:1 molar ratio in the presence of a series of Zn-Al-OH catalysts at 140C for 5 hours under vacuum to produce glycerol carbonate and ammonia via a known glycerol carbamate intermediate (see reaction scheme 1 in col. 5-6, wherein the carbamate intermediate is referred to as “glycerol urethane”). Therefore, 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
With respect to claim 1, Moon is silent regarding i) any leftover urea from the reaction (instant step 5); ii) the use of a solvent in step (2); and iii) that the reaction is carried out at a reaction pressure in the range of 2.0 x 10-4 to 2.0 x 10-1 MPa (0.0002 to 0.2 MPa).  
With respect to i), Moon only teaches that ammonia and glycerol are present in addition to the product glycerol carbonate.  However, Moon also teaches that the yield of glycerol carbonate is only 84.42%, that the conversion of the glycerol is only 66.87% and that the urea and glycerol were used in a 1:1 molar ratio (see calculation in discussion of claim 4 below), wherein the stoichiometry of the reaction requires that 1 molecule of urea react with 1 molecule of glycerol to form 1 molecule of glycerol carbonate (see example 1 on p. 5).  Therefore, if there is leftover glycerol in the crude glycerol carbonate product then it is also conceivable that there could also be leftover urea left in the crude glycerol carbonate product which is potentially removed through ammonia line 14 of fig. 1 or through crude glycerol carbonate line 21 in fig. 1 though Moon is silent regarding its presence.  If that is the case, then Moon does not explicitly teach transferring said urea after step (2) as instant steps (2-3) are carried out at the same time as discussed above.  However, if there is any urea remaining after the glycerol carbonate formation step, then it would be prima facie obvious for the skilled artisan to collect and either i) transfer it back to the glycerol carbonate formation step in 
With respect to ii) (and also claim 19), Moon discloses the use of a Zn-Al-OH catalyst in the absence of solvent (see example 1 on p. 5). This deficiency is cured through the teachings of ‘084.  ‘084 teaches a process for preparing cyclic alkylene carbonates from the reaction between urea and a diol (see whole document, in particular abstract, examples, and claims).  With particular regard to claims 1 and 19, ‘084 teaches that the reaction can be catalyzed by dialkyl tin dicarboxylates and tin salts of carboxylic acids (tin carboxylates) (see col. 3, line 66-col. 4, line 7) and that the reaction may also be carried out in the presence of a solvent, including dimethylformamide, dimethylacetamide, and dimethylsulfoxide (see col. 3, lines 58-65).  Therefore ‘084 teaches that solvents can be predictably used in the reaction.  Further, a person of ordinary skill would have been motivated to use the conditions of ‘084 in the process of Moon because substituting one known set of catalysts and/or solvents for another to predictably produce alkylene carbonates from the reaction between diols and urea is prima facie obvious absent any evidence to the contrary.  Also see MPEP 2143 B and MPEP 2144.07.
With respect to iii), and also claims 6 and 7, Moon teaches in example 1 (see p. 5) that the glycerol carbonate formation reaction is carried out at a pressure of 0.001 atm or less, corresponding to a pressure of 1 x 10-4 or less MPa.  This value falls slightly outside of the instantly claimed range of claim 1.  However, the values of 1 x 10-4 MPa and 2 x 10-4 MPa (0.001 vs 0.002 atm) are so close together that a process carried out at either reaction pressure would be expected to produce the same results absent any claims 1, 6, and 7 (see MPEP 2144.05).  Additionally, as mentioned above, it would have been prima facie obvious to use the conditions of ‘084 in the process of Moon because substituting one known set of conditions for another to predictably produce alkylene carbonates from the reaction between diols and urea is prima facie obvious absent any evidence to the contrary.  Also see MPEP 2143 B and MPEP 2144.07.  Further, the Examiner notes that there is no evidence in the specification as filed that running the reaction at a temperature of 220C and/or at pressure of 2.0 x 10-1 MPa (claims 6 and 7) imparts any criticality to the instantly claimed process.
With respect to claim 2, Moon teaches that the reaction of ammonia and carbon dioxide in the urea production unit (13 in fig. 1) produces a stream of water and urea (see example 1 on p. 5).  Moon is silent regarding the intermediate formation of ammonium carbamate from the reaction between carbon dioxide and ammonia, which is then decomposed to provide the final urea and water stream.  However, it is well-established in the art that urea is formed from the reaction between carbon dioxide and ammonia via an ammonium carbamate intermediate, as evidenced by Meessen (“Urea” Ullmann’s Encyclopedia of Industrial Chemistry, published online 10/15/2010, downloaded from https://onlinelibrary.wiley.com/doi/10.1002/14356007.a27_333.pub2 on 4/16/2020, p. 657-695).  See entirety of Meessen, an encyclopedia article directed all commercial processes, urea is produced by reacting ammonia and carbon at elevated temperature and pressure according to the Basaroff reactions” (see section 4.1.1. on p. 660, wherein the temperature and pressure of the reaction in Moon is 180C and 228 atm, see example 1 on p. 5).  Therefore the intermediate production of ammonium carbamate is a necessary part of the process of Moon absent any evidence to the contrary.  
With respect to claim 4, Moon teaches in example 1 that 50 g of glycerol are reacted with 32.7g urea.  Therefore the molar ratio of urea:glycerol can be calculated as follows, using the molecular weight of urea and glycerol calculated from ChemDraw Professional:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

32.7g urea x (1 mol urea/60.06g urea) = 0.54 mol urea
50g glycerol x (1 mol glycerol/92.09g glycerol) = 0.54 mol glycerol.  Therefore the molar ratio of urea:glycerol is 0.54:0.54 or 1:1, which falls within the instantly claimed range.  See MPEP 2131.03(I).
	With respect to claims 8-10, Moon teaches that the glycerol carbonate formation step comprises reacting glycerol and urea at 140 C at a pressure of about 0.001 atm or 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Moon and ‘084 to arrive at the instantly claimed invention with a reasonable expectation of success before the effective filing date of the instant invention. A person of ordinary skill would have been motivated to collect and recycle any unreacted urea back to the glycerol carbonate formation step because urea is the starting material for said process and recycling unused starting material produces a more cost effective and efficient process.  A person of ordinary skill would have been further motivated to use a solvent in the process of Moon because ‘084 teaches that solvents can be used in similar reactions to predictably produce alkylene carbonates from the reaction between diols and urea.  Also see MPEP 2143 A and B.  Also see MPEP 2144.05 regarding the instantly claimed temperature and pressure ranges when compared against those of ‘084 and Moon (see full discussion of point iii) of claim 1 above).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 20150131657, published on 11/25/2015, of record in the IDS filed on 10/24/2019) in view of US 5003084 (published on 3/26/1991, hereafter referred to as ‘084, of record), as applied to claims 1, 2, 4, 6-10, and 19 above, and further in view of US 6025504 (published on 2/15/2000, of record in the IDS filed on 10/24/2019, hereafter referred to as ‘504, of record).
Applicant Claims

    PNG
    media_image6.png
    49
    926
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Moon discloses the use of a Zn-Al-OH catalyst (see example 1 on p. 5).  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Moon is silent whether the catalyst is calcined, though Moon does discuss in the 2nd paragraph of p. 5 that any “conventional catalysts used in the art may be used” in the glycerol carbonate formation.  This deficiency is cured through the teachings of ‘504.  ‘504 is also directed toward preparing glycerol carbonate from the reaction between urea and glycerol (see whole document, particularly abstract, claims and examples).  With particular regard to claim 12 (and also claims 9 and 10), ‘504 teaches several catalysts comprising catalytically active Lewis acid metals and hetero-atomic anionic counterions (see claim 1 and col. 2, lines 1-34), but most preferred are calcined sulfates of manganese (Mn++), zinc (Zn++), magnesium (Mg++), nickel (Ni++), iron (Fe++), or cobalt (see claims 2-4 and examples).  Additionally, the Examiner notes that the temperature (90-220 C) and pressure (103 to 2 x 104 pascals = 0.001-0.02 MPa) set forth in ‘504 also overlap with the instantly claimed ranges for claim 1 (see claims 1 and 10).  See MPEP 2144.05.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
prima facie obvious to one of ordinary skill in the art to combine the teachings of Moon, ‘084, and ‘504 to arrive at the instantly claimed invention with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to use the catalysts of ‘504 in the process of Moon and ‘084 because substituting one known catalyst for another to predictably produce glycerol carbonate from the reaction between glycerol and urea is prima facie obvious absent any evidence to the contrary.  Also see MPEP 2143 B and MPEP 2144.07.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 20150131657, published on 11/25/2015, of record in the IDS filed on 10/24/2019) in view of US 5003084 (published on 3/26/1991, hereafter referred to as ‘084, of record), as applied to claims 1, 2, 4, 6-10, and 19 above, and further in view of Climent (“Chemicals from biomass: Synthesis of glycerol carbonate by transesterification and carbonylation with urea and hydrotalcite catalysts. The role of acid-base pairs” J. of Catalysis, 269 (2010), p. 140-149, of record).
Applicant Claims
	

    PNG
    media_image7.png
    213
    1024
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    118
    1017
    media_image8.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Moon discloses the use of a Zn-Al-OH catalyst (see example 1 on p. 5).  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Moon appears to be silent regarding a catalyst of claims 13-15, though Moon does discuss in the 2nd paragraph of p. 5 that any “conventional catalysts used in the art may be used” in the glycerol carbonate formation and it is likely that the Zn-Al-OH catalyst contains a metal oxide.  Regardless, these deficiencies are cured by the teachings of Climent.
	Climent teaches several hydrotalcite catalysts which are suitable for the reaction between urea and glycerol to produce glycerol carbonate (see whole document).  With particular respect to claims 13-15, Climent teaches that the catalyst can comprise a metal oxide as a catalytically active species (including ZnO, CaO, and MgO), alone or combination with hydrotalcite.  See abstract on p. 140, experimental section 2 on p. 141-142, Table 3 on p. 144 and discussion thereof, Scheme 2 on p. 145 and discussion thereof, Table 5 on p. 146 and discussion thereof, and conclusions section 4 on p. 149. Additionally, the Examiner notes that the temperature (145 C) and pressure (30 torr = 0.004 MPa) set forth in Climent (see Table 5 on p. 146) also overlap with the instantly claimed ranges for claim 1.  See MPEP 2144.05.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
prima facie obvious to one of ordinary skill in the art to combine the teachings of Moon, ‘084, and Climent to arrive at the instantly claimed invention with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to use the catalysts of Climent in the process of Moon and ‘084 because substituting one known catalyst for another to predictably produce glycerol carbonate from the reaction between glycerol and urea is prima facie obvious absent any evidence to the contrary.  Also see MPEP 2143 B and MPEP 2144.07.

Claims 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 20150131657, published on 11/25/2015, of record in the IDS filed on 10/24/2019) in view of US 5003084 (published on 3/26/1991, hereafter referred to as ‘084, of record), as applied to claims 1, 2, 4, 6-10, and 19 above, and further in view of US 5980445 (published on 11/9/1999, hereafter referred to as ‘445, of record).
Applicant Claims

    PNG
    media_image7.png
    213
    1024
    media_image7.png
    Greyscale


    PNG
    media_image9.png
    130
    1007
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    130
    1022
    media_image10.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Moon discloses the use of a Zn-Al-OH catalyst (see example 1 on p. 5).  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Moon appears to be silent regarding a catalyst of claims 13, 14, 16, and 17, though Moon does discuss in the 2nd paragraph of p. 5 that any “conventional catalysts used in the art may be used” in the glycerol carbonate formation.  This deficiency is cured through the teachings of ‘445.  
	‘445 teaches a process for producing diaryl carbonates (see whole document).  With particular regard to claims 13, 14, 16, and 17 (and also claims 9 and 10), ‘445 teaches that the process for producing diaryl carbonates comprises a first step of producing a dialkyl carbonate from the reaction between urea and an alcohol in the presence of a catalyst (see reactions (I) and (II) in col. 3, line 13-col. 5, line 35), wherein the catalyst may comprise an oxide, an alkoxide, an aryloxide, or an alkyl substituted metal oxide of a metal selected from zinc (Zn++), copper, lead, tin, and titanium.  ‘445 specifically mentions the following catalysts: zinc oxide (ZnO), dibutyltin oxide, tetraamyloxytitanium, and tetrabutoxytitanium (both titanium alkoxides) (see col. 4, lines 32-48).  Additionally, the Examiner notes that the temperatures (100-260C) and pressures (atmospheric (1 atm/0.1 MPa to 2-3 MPa) set forth in ‘445 (see col. 3, line 45-col. 4, line 35) also overlap with the instantly claimed ranges for claim 1.  See MPEP 2144.05.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Moon, ‘084, and ‘445 to arrive at the instantly claimed invention with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to use the catalysts of ‘445 in the process of Moon and ‘084 because substituting one known catalyst for another to predictably produce carbonates from the reaction between alcohols and urea is prima facie obvious absent any evidence to the contrary.  Also see MPEP 2143 B and MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 12/16/2020 (see p. 5-6) with respect to the 35 USC 103 rejections of record (see p. 4-16 of the OA dated 9/16/2020) have been fully considered but they are not persuasive.  The Examiner notes that these arguments were first addressed in the advisory action dated 1/1/2021 and are reiterated herein in view of the modified rejections present above.  
The Applicant argues the following: 

    PNG
    media_image11.png
    373
    796
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    278
    798
    media_image12.png
    Greyscale

This argument has been fully considered but is not found to be persuasive because Moon teaches in example 1 (see p. 5) that the glycerol carbonate formation reaction is carried out at a pressure of 0.001 atm or less, corresponding to a pressure of 1 x 10-4 or less MPa.  This value falls slightly outside of the instantly claimed range of claim 1.  However, the values of 1 x 10-4 MPa and 2 x 10-4 MPa (0.001 vs 0.002 atm) are so close together that a process carried out at either reaction pressure would be expected to produce the same results absent any evidence to the contrary.  Also see MPEP 2144.05.  Alternatively, ‘084 additionally teaches that at least when a tin dicarboxylate catalyst is used that the reaction can be carried out at between 0 to 500 claims 1, 6, and 7 (see MPEP 2144.05).  Additionally, it would have been prima facie obvious to use the conditions of ‘084 in the process of Moon because substituting one known set of conditions for another to predictably produce alkylene carbonates from the reaction between diols and urea is prima facie obvious absent any evidence to the contrary.  Also see MPEP 2143 B and MPEP 2144.07.  Further, the Examiner notes that there is no evidence in the specification as filed that running the reaction at a temperature of 220C and/or at pressure of 2.0 x 10-1 MPa (claims 6 and 7) imparts any criticality to the instantly claimed process. 
The Applicant further argues on p. 6 of the response that none of the other prior art (‘084, ‘504, Climent, and ‘445) cures this deficiency of Moon.
 However, as addressed in each of the rejections above, all of the cited prior art (Moon, ‘084, ‘504, Climent, and ‘445) all teach temperature and pressure ranges which overlap with or are very close to the ranges set forth in instant claim 1.  Therefore these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622